DETAILED ACTION
This is the first Office Action on the merits based on the 16/836,503 application filed on 03/31/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    Claim Objections
Claim 10 is objected to because of the following informalities:  
In Claim 10 Line 29, the limitation “pulley frame” should be “pulley support”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “adjustment drive group” present in claim 7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “group” for performing the claimed function;
b) The term “group” is modified by the functional language “adjustment drive”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “adjustment drive group” present in claims 7, this limitation is taken to describe a motor. (Specification Page 10 Line 16)
 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers, JR. (US Patent Pub. No. 2005/0124467).

    PNG
    media_image1.png
    389
    490
    media_image1.png
    Greyscale

Regarding claim 1, Rodgers discloses an exercise apparatus (See Figure 11A above) that simulates a hill climbing exercise (Paragraph [0003] “The present invention relates generally to an exercise apparatus. Certain embodiments relate to exercise apparatus that may allow exercise such as simulated walking, striding, jogging, and/or climbing.”), comprising: a support frame unit (Frame 100; Figure 11A); a crank wheel unit (Crank 114 and pulley device 116; Figure 11A) disposed on said support frame unit (Frame 100; Figure 11A); a resistance unit (Brake/inertia device 118; Figure 11A) for providing resistance to said crank wheel unit (Crank 114 and pulley device 116; Figure 11A; Paragraph [0060] Lines 1-3 “A brake/inertia device (e.g., brake/inertia device 118) may provide a load to affect the intensity of a cardiovascular workout”); and two link units (192, 104, 152, 122, 190; Figures 11A) respectively disposed on left and right sides of said support frame unit (Frame 100; Figure 11A; See Figure 9 to see the linkages on both sides of the frame), each of said link units including a first pivot arm (Moveable member 104; Figure 11A) pivotally connected to said support frame unit (Frame 100; Figure 11A; Pivotally connected at 130), a pedal rod (152 and 122; Figure 11A) pivotally connected to said first pivot arm (Moveable member 104; Figure 11A; Pivotally connected at 132), a second pivot arm (190; Figure 11A) pivotally connected between said support frame unit (Frame 100; Figure 11A; At the top of the frame as seen in Figure 11A) and said pedal rod (152 and 122; Figure 11A; At the bottom of the arm 190), a drive rod (Slider assembly 168 and link member 192; Figure 11A) pivotally connected between said first pivot arm (Moveable member 104; Figure 11A) and said crank wheel unit (Crank 114 and pulley device 116; Figure 11A), and a foot plate (124; Figure 11A) disposed on said pedal rod (152 and 122; Figure 11A), an extending direction (See annotation of Figure 11A above) of said first pivot arm (104; Figure 11A) and an extending direction (See annotation of Figure 11A above) of said second pivot arm (190; Figure 11A) forming an included angle therebetween (See annotation of Figure 11A above).

Regarding claim 2, Rodgers discloses said first pivot arm (104; Figure 11A) has a pivot end portion (130; Figure 11A; The end of the arm that that is connected to the frame 100 best seen in Figure 11A) pivotally connected to said support frame unit (100; Figure 11A) and a movable end portion (132; Figure 11A) opposite to said pivot end portion (130; Figure 11A) and pivotally connected to said pedal rod (152 and 122; Figure 11A), said drive rod (Slider assembly 168 and link member 192; Figure 11A) including a first rod section (Link Member 192; Figure The moving of the location of slider assembly 168 along a length of movable member 104 allows the slider assembly to be selectively positioned along the length of the movable member to determine a vertical amplitude of the path of motion of foot members 122 and/or footpads 124. Thus, adjusting the position of slider assembly 168 allows for varying the vertical amplitude of the path of motion of foot members 122 and/or footpads 124. Adjusting the position of slider assembly 168 varies the vertical amplitude of the path of motion of foot members 122 and/or footpads 124 by adjusting the geometry of the pivotal linkage pendulum system.”)

Regarding claim 4, Rodgers discloses each of said link units (192, 104, 152, 122, 190; Figures 11A) further includes a handle (108; Figure 11A) pivotally connected to said support frame unit (100; Figure 11A; Pivotally connected at 130) and movable along with said first pivot arm (104; Figure 11A; The handle 108 moves along with moveable arm 104 when the linkages are pivoting).

    PNG
    media_image2.png
    394
    490
    media_image2.png
    Greyscale


Regarding claim 6, Rodgers discloses said pedal rod (152 and 122; Figure 11A) is substantially L-shaped (The pedal rod forms an L shape as seen in Figure 11A).

    PNG
    media_image3.png
    357
    485
    media_image3.png
    Greyscale

Regarding claim 7, Rodgers discloses said first pivot arm (104; Figure 11A) defines an accommodation space (The accommodation space is the space surrounding the first pivot arm 104 as annotated above in Figure 11A), and has at least one guide slot (The pivot slot for point 132 is a guide slot for pivoting of the device and within the space of the first pivot arm)  communicating with said accommodation space (The accommodation space is the space surrounding the first pivot arm 104 as annotated above in Figure 11A), said exercise apparatus further comprising an adjustment unit (107; Figure 11A) disposed in said accommodation space (The accommodation space is the space surrounding the first pivot arm 104 as annotated above in Figure 11A), and including an adjustment drive group (Motor 170; Figure 11A), and an adjustment linkage group (Top piece of 168 connected to the screw 172; Figure 11A) movably connected to said adjustment drive group (Motor 170; Figure 11A).


    PNG
    media_image4.png
    394
    490
    media_image4.png
    Greyscale

Regarding claim 9, Rodgers discloses said support frame unit (100; Figure 11A) includes a base frame (100; Figure 11A; Bottom frame plate), an upstanding frame (100; Figure 11A; Extending frame member from bottom frame plate) connected to said base frame (100; Figure 11A; Bottom frame plate), and a support frame (See annotated Figure 11A above) connected between said base frame (100; Figure 11A; Bottom frame plate) and said upstanding frame (100; Figure 11A; Extending frame member from bottom frame plate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers, JR. (US Patent Pub. No. 2005/0124466) in view of Huang (US Patent No. 9,050,485).

Regarding claim 3, Rodgers discloses said first pivot arm (Moveable member 104; Figure 11A ), link units (192, 104, 152, 122, 190; Figures 11A), and second rod section (Slider assembly 168 ; Figure 11A).
Rodgers does not discloses said first pivot arm further has a plurality of positioning holes formed spaced apart along a length thereof, each of said link units further including a positioning member disposed on said second rod section for selectively engaging one of said positioning holes.

    PNG
    media_image5.png
    721
    674
    media_image5.png
    Greyscale

Huang teaches said first pivot arm (connecting shank 51; Figure 1) further has a plurality of positioning holes (Through holes 515; Figure 3) formed spaced apart along a length thereof (See Figure 3 above; The holes are spaced evenly about a length of the pivot arm), each of said link units (50a and 50b; Figure 1) further including a positioning member (Fastener 533; Figure 3) disposed on said second rod section (Sleeve 531; Figure 3) for selectively engaging one of said positioning holes (Through holes 515; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sleeve and positioning structure of Rodgers to have the positioning structure with the through holes and fastener of Huang to allow for .


Allowable Subject Matter
Claims 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US Patent Pub. 2012/0077645), Lee (US Patent No. 10,022,586), McKee (US Patent Pub. 2008/0070755), Tholkes (US Patent Pub. 2019/0105530), Van Handel (US Patent Pub. 2010/0137111), and Stearns (US Patent No. 6,648,800).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784